DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 13, 14, 16, 17, and 19  is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1, 4, 6, 7, and 9, respectively  of prior U.S. Patent No. 11,117,501. This is a statutory double patenting rejection.


Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,117,501. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 only adds the converse fact that the upright position is in the range that is not reclined.  That is, “when the back support is at an angle at or less than 25 degrees from the vertical plane,” which is considered obvious based on common knowledge of reclined and upright positions.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,117,501 in view of Faigle (US 6053571).   The disclosure of brakes 80, 100, and 120 in Faigle is evidence that applying a resistance by a brake at a hinge was known at the time of the priority date of the present application.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aufrere (US 2005/0023870) in view of Faigle (US 6053571).
Aufrere discloses the seat back with a hinge that is locked or unlocked by the amount of torque being applied in an acceleration situation, but lacks the specifics of unlocking the hinge at an increasing threshold and braking at the hinge at a decreasing threshold or at the end of a predetermined angle of rotation of the hinge.
On the other hand, Faigle discloses in the paragraph starting at column 2, line 66 to column 3, line 16 that the unlocking is in response to the determination that a threshold in the increasing direction has been reached, and Faigle shows in Figure 5 and describes in column 3, line 61 to column 4, line 29 a braking mechanism that brakes movement of the hinge at a decreasing threshold and at an end of a predetermined angle of rotation of the hinge.
It would have been obvious to apply the teachings of Faigle in combination with those of Aufrere because doing so would enable unlocking the seat back in response to a predetermined threshold in the increasing direction and braking of the hinge at a predetermined threshold in the decreasing direction and at the end of a predetermined angle of rotation of the hinge, as well as the benefit of dissipating the forces in both a forward direction and a rearward direction by the tapered structure of the slot 103 of Faigle.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1. A system comprising: 
a seat (1 of Aufrere) mounted in a vehicle (paragraphs 0007-0009 and 0011 of Aufrere), the seat comprising: 
a base (comprising elements 11 and 22 of Aufrere); 
a back support (comprising element 12 of Aufrere) that is capable of rotating relative to the base and thereby reclining; 
a hinge (13 of Aufrere) between the base and the back support, the hinge being configured to lock the back support in positions in relation to the base (paragraph 0008 of Aufrere); and 
a seat belt integrated into the seat, the seat belt having a shoulder portion and a lap portion and being attached to the seat at a shoulder anchor in the back support and a base anchor in the base (as is inherent in the seat with integrated seat belt described in paragraph 10 of Aufrere); 
wherein when a generated torque, created from a forward force applied by the shoulder portion of the seat belt (as is inherent in the seat with integrated seat belt described in paragraph 10 of Aufrere), exceeds a threshold amount of torque, the hinge is configured to unlock and the back support is configured to rotate forward from a reclined position towards an upright position (as described in column 1, line 66 to column 2, line 16 of Faigle).

2. The system of claim 1, wherein the rotation of the back support is dampened by a brake on the hinge (at 100 in Figure 5 of Faigle).

3. The system of claim 1, wherein when the generated torque exceeds an upper threshold amount, an amount of resistance applied on the hinge is increased to slow the rotation of the back support (by the brake 100 shown in Figure 5 of Faigle once the hinge has been unlocked and the seat back has rotated forward to begin the braking action).

4. The system of claim 1, wherein the shoulder anchor is configured to receive the forward force (as is inherent in the seat with integrated seat belt described in paragraph 10 of Aufrere).

5. The system of claim 1, wherein the reclined position is when the back support is at an angle greater than 25 degrees from a vertical plane (as shown in Figure 4 of Aufrere and as is commonly and generally known in the art), and the upright position is when the back support is at an angle at or less than 25 degrees from the vertical plane (as is shown in Figure 5 of Aufrere).

6. The system of claim 1, wherein the hinge is configured to lock in place when the back support reaches the upright position under the generated torque (by the interaction of pin 102 and slot 103 shown in Figure 5 of Faigle as applied in the combination).

7. The system of claim 1, wherein the hinge is configured to lock in place when the generated torque becomes less than the threshold amount of torque (inherent, as can be appreciated by the fact that the hinge locks in place when the torque decreases by increased resistance until the pin 102 is stopped in the slot 103 once the torque has decreased to the predetermined threshold for the stopping point along the slot 103).

9. The system of claim 1, further comprising a reinforcement plate mounted on the vehicle under the seat (the reinforcement plate in the form of the floor and/or the runners 21 attached to the floor 2, as described in paragraph 0011 of Aufrere, which are mounted on the vehicle under the seat 1).

10. The system of claim 9, wherein the reinforcement plate has a hardness and a thickness configured to withstand forces on the reinforcement plate caused by the back support when the back support rotates forward from the reclined position towards the upright position (as shown by the thickness of plate portions 21 and the thickness of the floor 2 shown in Figure 1 of Aufrere, and which are conventionally made of hard metal and/or steel).

11. The system of claim 1, wherein the seat is capable of being positioned facing a direction other than towards a front of the vehicle (although functionally recited only, the seat of the combination can be oriented in any direction, as is well-known by the various orientations of seats in vehicles).

12. The system of claim 1, further comprising the vehicle (paragraph 11 of Aufrere positively connects the vehicle seat to the vehicle via the vehicle floor, and the vehicle is discussed variously throughout the specification).

20. (Claim 20 is a composite of claims 1, 9, and 10, and is rejected on the same basis, as set forth above)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aufrere and Faigle, as applied to claim 1, in further view of Mathe (US 6042190).
Aufrere and Faigle provide the details set forth above, but lack a foot rest and a second hinge between the base and the foot rest.
On the other hand, Mathe shows a vehicle seat with a reclining backrest that functions to reduce injury to an occupant during a crash and further includes a foot rest or leg rest configured to automatically adjust about a second pivot at 33, as shown in Figure 1 and a similar arrangement in Figure 2 of Mathe when the backrest is reclined, as recited in claim 13 of Mathe.
It would have been obvious to provide a foot rest or leg rest that pivots when the backrest of Aufrere reclines on the combination seat of Aufrere because doing so would provide the benefit of greater comfort to the seat occupant and in particular the benefit of supporting the feet and/or legs of the seat occupant.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

8. The system of claim 1, wherein: 
the hinge is a first hinge; 
the seat further comprises: 
a foot rest (pivotable about a second hinge shown at 33 in Figure 1 and a similar arrangement in Figure 2 of Mathe), and 
a second hinge between the base and the foot rest (Figures 1 and 2 of Mathe); and 
the second hinge is configured to unlock and rotate along with the first hinge (as recited in claim 13 of Mathe).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636